ORDER
PER CURIAM.
Wilbur Glass, Defendant, appeals from the judgment entered after a jury convicted him of two counts of the class C felony of forgery in violation of section 570.090, RSMo 1994. The trial court sentenced Defendant as a prior and persistent offender to two concurrent terms of ten years imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion would serve no jurisprudential purpose and affirm by summary order pursuant to Rule 30.25(b). We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment.